Exhibit 31.1 CERTIFICATION I, Chang H. Ahn, certify that: 1. I have reviewed this Amendment No.1 to the annual report on Form 10-K of Rexahn Pharmaceuticals, Inc. and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: March 24, 2009 /s/ Chang H. Ahn Chang H. Ahn Chief Executive Officer
